Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

10. A timepiece movement comprising 
11. A watch comprising 

Authorization for this examiner’s amendment was given in an interview with Collin Harris on 6/3/22.
Response to Amendment
Amendments made to claims 1, 3, 4, and 7-10 are acknowledged.  
Allowable Subject Matter
Claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the amendment made to the instant claim has overcome the previous prior art rejection as set forth in the Office Action mailed on 2/7/22, see Applicant’s Remarks filed on 4/28/22 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious the previously claimed limitations of the instant claim with the additional amended limitation of a first and second primary resonator each including an inertial weight and respectively pivotable with respect to a first and second fixed structure, spaced apart and separate from each other.  
The prior art previously used to reject the instant claim teaches only supporting a first and second primary resonator with a single, shared fixed structure.  No additional piece of prior art teaches or renders obvious a means to replace the single fixed structure with two separate fixed structures each respectively attached to a separate primary resonator with separate respective plurality of strips.  
While Winkler et al. (US 20160223989 A1, hereinafter Winkler ‘989) discloses two sets of resonators each having a separate fixed structure (fig. 3), it would not have been obvious to one of ordinary skill in the art to modify the prior art previously used to reject the instant claim as the structure of the resonators and connection therein are dissimilar.  Additionally, it would not have been obvious to one having ordinary skill in the art to modify Winkler ‘989 to include all the limitations of the instant claim as the prior art does not disclose a reason for modifying Winkler ‘989 to comprise pallet stones comprises in the first and second primary resonators.  
Regarding Claims 2-11, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844     


/EDWIN A. LEON/Primary Examiner, Art Unit 2833